Opinion,
Me. Ci-iiep Justice G-oedon.
“ The question,” says the learned judge of the court below, “ is, whether there is any law or statute authorizing the allowance of this commission to the county treasurer, for the collection of school taxes on unseated lands.” We tbinlr the question here put is of easy solution. As the treasurer is by the act of 1834 entitled to receive for his services on behalf of the county, “ a certain amount per cent, on all moneys received and paid out by him,” and as by the act of May 8, 1854, the unseated school taxes are to be collected by the county as trustee for the several school districts, and can be paid out only on orders drawn by the commissioners, it is certain that, so far as the treasurer is concerned, he collects these funds for the county, and is, therefore, entitled to have compensation and can lawfully be compelled to pay over only the amount he has collected less his percentage. So, therefore, this balance is just what the county received for the school district,
. and this was all it, as trustee for the district, was bound to account for. It was not bound to pay out money that it did not receive. The act of assembly never contemplated either a gift by the treasurer of his services, or by the county of its ' money for the benefit of the school district.
Judgment of the Common Pleas is now reversed.